EXHIBIT 21 SUBSIDIARIES OF REGISTRANT Company State Royal Bank America Pennsylvania Royal Investments of Delaware, Inc. Delaware Royal Real Estate of Pennsylvania, Inc. Pennsylvania Crusader Servicing Corporation Pennsylvania Royal Investments America, LLC Pennsylvania Royal Bancshares Capital Trust I Delaware Royal Bancshares Capital Trust II Delaware Royal Bank America Leasing, LP Pennsylvania RBA Capital, LP Pennsylvania Royal Tax Lien Services, LLC Pennsylvania Royal Preferred, LLC Delaware Royal Captive Insurance Company Delaware RBA Property LLC Pennsylvania Narberth Property Acquisition LLC Pennsylvania Rio Marina LLC New Jersey
